

113 S1708 IS: To amend title 23, United States Code, with respect to the establishment of performance measures for the highway safety improvement program, and for other purposes.
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1708IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Merkley (for himself, Ms. Ayotte, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 23, United States Code, with respect to the establishment of performance measures for the highway safety improvement program, and for other purposes.1.Establishment of performance measures for highway safety improvement programSection 150(c)(4)(B) of title 23, United States Code, is amended by inserting for both motorized and nonmotorized transportation before the period at the end.